NOTE: This order is nonprecedential.

  Wnfteb ~tate1) QCourt of ~peaI1)
      for tbe jfeberaI QCfrcuft

                 DAVID P. GESSERT
                     Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2010·3115


   Petition for review of the Merit Systems Protection
Board in case no. DC0752090149-I-2.


                     ON MOTION


                       ORDER
     Upon consideration of the unopposed motion of the
Department of Treasury for leave to withdraw as interve-
nor,
   IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.